Title: To George Washington from Jonathan Trumbull, Sr., 2 August 1779
From: Trumbull, Jonathan Sr.
To: Washington, George


        
          Dear Sir
          Lebanon [Conn.] Augt 2d 1779
        
        Upon the late Incursion of the Enemy into this State & the Alarm occasioned thereby, on the earnest Request of the principal Inhabitants of Hartford & Middletown I requested Cap. Frothingham of the Train at Springfield to march in to this State with his Company of about Thirty, & six Field Peices. He accordingly came, & placed three of the Peices in each of sd Towns, where They remaind till last Week, & on his request to return to the Business of the Labaratory, with the Advice of the Council of Safety I thot it best He shod leave the Peices all at Middletown with one Serjeant & two matrosses for Guards, & return with the rest to Springfield, & orderd Majr Brown of the Militia there, to furnish such additional Guards as shod be necessary.
        
        On such an appearance & situation of Affairs, I cannot doubt of Your Excellencys Approbation of Cap. Frothinghams Conduct, who appears to [be] a faithful Officer. while there is so much probability of their being wanted in this State, I beg your Excellencys Consent to my retaining them, & That You wod be pleased also to send a proper number of officers & men to manage Them as occasion shall require.
        from every appearance, there is no reason to think that our enraged Enemy are satisfied with the Plunder & Destruction They have already made on this State but that it is yet an object of their determined Pursuit, & especially the Town & Port of New London, which from a variety of Intelligence & Circumstances I have reason to apprehend They will attack in a very few Days, & shod They be able to carry it, that they will endeavor to make a Post, from which it wod be very difficult to disloge Them. Your Excellency is not unacquainted with the Situation of the Place the Goodness of the Harbour, of its essential Importance, to all the Navigation of this State, & its great Utility for that of the united States, as the only safe Harbour between Boston & Delaware, the Loss of that Place wod affect the Interest of this State in the most tender & material manner & be of great Detriment to the Cause of the united States in many ways as well as afford the Enemy many & great advantages. We have made & are making all the Preparations we are able for its Defence, consistant with our necessary Attention to the whole Extent of our Sea Coasts, which are threatned alarmed & liable to be Invaded from one End to the other, in very short Intervals of Time so that We have thot it necessary to order four thousand Men exclusive of Officers to be detatched from our Militia, for Defence of our State, beside the Compliment We are filling up for the Continental army, by all Which We are greatly distresd, & the Agriculture of the State so important, for our own & the Supply of the Army, in danger of suffering material Injury.
        I have no doubt but your Excellency will be ever ready to afford Us every Assistance due to so constituant a part of the grand Whole & in the present Situation, I take Liberty by Advice of my Council, to request Your Excellency if it can consist with the general Service, that You wod be pleased to order B.G. Glover’s Brigade, to return to New London as soon as possible, & We cant wish them to be more alert & active than They were in lately marching thro this State & cod wish Gen. Glover in Person might come forward without the least Delay, as I concive our officers & Militia posted There wod derive great Advantage & the Peace, Security, from his Skill & Experience but refer it to Yr Excellency to afford Us such other, or further Aid, as may be adequate to the Necessity’s of the Case & for the best Good of the common Cause.
        
        I have only to add my Request that Lt Colo. Mead Comandr of a Regimt raising & to be stationd at Horseneck, may be favord with the Loan of a suitable Field Peice, if You have any You cod spare for our Use, & for which We will be accountable & That I am with every Sentiment of Respect & Esteem, Your Excellencys most obedt & most humble Servt
        
          J.T.
        
        
          P.S. Capt. Perrit of Meads Regt has skill in the Managemt of Artillery, & many of his Company have served as Matrosses.
        
      